UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6117


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DAVON PERRY,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Stephanie A. Gallagher, District Judge. (1:08-cr-00165-SAG-1)


Submitted: July 20, 2021                                          Decided: July 23, 2021


Before WILKINSON, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Davon Perry, Appellant Pro Se. Annie Meredith McGuire, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Davon Perry appeals the district court’s order denying his motion for compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat. 5194. We review the district court’s order for abuse of

discretion. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). “A district

court abuses its discretion when it acts arbitrarily or irrationally, fails to consider judicially

recognized factors constraining its exercise of discretion, relies on erroneous factual or

legal premises, or commits an error of law.” United States v. Dillard, 891 F.3d 151, 158

(4th Cir. 2018) (internal quotation marks omitted). Our review of the record confirms that

the district court properly considered the circumstances presented by the pandemic, Perry’s

health conditions, and the 18 U.S.C. § 3553(a) factors, before denying Perry’s motion.

Therefore, we affirm the district court’s order. We deny Perry’s motion to appoint counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                    AFFIRMED




                                                2